Title: To Benjamin Franklin from Frederick Augustus Hervey, Sir Patrick Bellew, and ——— French, [before 10 September 1779]
From: Hervey, Frederick Augustus,Bellew, Sir Patrick,French, ——
To: Franklin, Benjamin


Franklin did not often grant passports to British citizens, least of all to those who were spying on him. But in this case, the self-appointed spy was so innocuous, and the intelligence he communicated to the British government so patently outrageous, that he was neither suspected by Franklin nor valued as a source by his own government. In short, despite his attempts to create an air of intrigue, no one seems to have taken him very seriously.
The author of this passport request was Frederick Augustus Hervey, fourth Earl of Bristol and Bishop of Derry (1730–1803), the colorful scion of a family famous for eccentricity. He arrived in Paris sometime in late July, 1779, on his way back to England after two years’ residence in Italy, and immediately reported to Lord North on the French plans to invade Ireland. By August 4, when William Temple Franklin had arranged for his lodgings in a house which, according to English rumor, was across from Franklin’s, Hervey was reporting to Lord Germain that he had seen the American ambassador four times. Franklin, he maintained, was “dissatisfied” with Congress and Versailles, and “would gladly contribute to a reunion of the Empire.”
Hervey’s subsequent letters laid claim to his having penetrated Parisian society. Alongside allusions to dinner parties and high-ranking informants—whose names would be revealed in time—he spoke of the French navy’s devastation, of the government’s growing ambivalence towards the American cause, and of Franklin’s plummeting reputation among the French.
Hervey seems to have stayed in the environs of Paris through August. He must have secured his passport sometime before September 10, the day on which he wrote Lord Germain from Ostend. Two days later he was in Dover, and the course of the war remained unaltered.
 
au Parc Royal a Paris [before September 10, 1779]
The Bishop of Derry Sr. Patrick Bellew & Mr. French beg the favor of Mr. Franklin to allow them a passport to secure their passage from Ostend to Dover.
 
Notation in William Temple Franklin’s hand: The Bishop of Derry & Mr French Application for a Pass —
